Citation Nr: 1527909	
Decision Date: 06/30/15    Archive Date: 07/09/15

DOCKET NO.  10-42 554	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to an initial disability rating in excess of 30 percent for asthma.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

D. Chad Johnson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1975 to October 1978.  

This matter comes before the Board of Veterans' Appeals (Board) from a February 2010 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  

The Veteran and his spouse testified before the undersigned Veterans Law Judge (VLJ) at a May 2015 videconference hearing, and a transcript of the hearing has been associated with the claims file.  The Veteran also submitted additional evidence along with a waiver of initial consideration by the Agency of Original Jurisdiction (AOJ); therefore, it has been properly considered by the Board herein.  38 C.F.R. §§ 20.800, 20.1304(c) (2014).  


FINDING OF FACT

For the entire period on appeal, the Veteran's asthma was manifested by Forced Expiratory Volume in one second (FEV-1) no worse than 73 percent predicted and a ratio of Forced Expiratory Volume in one second to Forced Vital Capacity (FEV-1/FVC) no worse than 89 percent predicted as shown by pulmonary function tests (PFTs), daily inhalational bronchodilator or anti-inflammatory medication, but without any systemic (oral or parenteral) corticosteroids, at least monthly visits to a physician for required care of exacerbations, or epiosdes of respiratory failure.  


CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 30 percent for asthma have not been met for any period on appeal.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.97, DC 6602 (2014).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Due Process

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  See, e.g., 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  The Veteran's claim of entitlement to an initial disability rating in excess of 30 percent for asthma arises from his disagreement with the initial disability rating assigned following the grant of service connection.  The Board notes that once the underlying claim, such as service connection, is granted, the claim is substantiated; therefore, additional notice is not required and any defect in the notice is not prejudicial.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  

Regarding the duty to assist, the RO has obtained VA treatment records, private treatment records, and lay statements, and associated all such records with the claims file.  VA provided relevant examinations in January 2010 and September 2014.  The examinations are adequate to adjudicate the Veteran's claim on appeal because they are based upon reviews of the claims file, the Veteran's provided medical history, and appropriate diagnostic tests; moreover, they contain sufficient information to allow the Board to apply the relevant rating criteria.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding an examination is considered adequate when it is based on consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one).  

Neither the Veteran nor his representative has identified any additional evidence to be added to the claims file.  As all necessary development has been accomplished, no further notice or assistance is required for a fair adjudication of the Veteran's claim and, therefore, appellate review may proceed without prejudice to the Veteran.  



II.  Increased Rating - Asthma  

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2014).  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2014).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2014).  

Whether the issue is one of an initial rating or an increased rating, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  For an initial rating claim such as the Veteran's, VA must consider the severity of disability for which the Veteran is eligible for service connection starting on the date the application was filed.  See id.; cf. Moore v. Nicholson, 21 Vet. App. 211, 216-17 (2007).  As discussed further herein, the Board has given appropriate consideration to whether staged rating periods are warranted for any period on appeal.  

The Veteran's asthma is currently rated as 30 percent disabling from July 12, 2009, pursuant to Diagnostic Code (DC) 6602.  38 C.F.R. § 4.97, DC 6602 (2014).  

Under DC 6602, a 30 percent disability rating is warranted for bronchial asthma with Forced Expiratory Volume in one second (FEV-1) of 56 to 70 percent predicted, or; the ratio of Forced Expiratory Volume in one second to Forced Vital Capacity (FEV-1/FVC) of 56 to 70 percent, or; daily inhalational or oral bronchodilator therapy, or; inhalational anti-inflammatory medication.  Id.  

A 60 percent disability rating is warranted for bronchial asthma with FEV-1 of 40 to 55 percent predicted, or; FEV-1/FVC of 40 to 55 percent, or; at least monthly visits to a physician for required care of exacerbations, or; intermittent (at least three per year) courses of systemic (oral or parenteral) corticosteroids.  Id.  

A maximum schedular 100 percent disability rating is warranted for bronchial asthma with FEV-1 less than 40 percent predicted, or; FEV-1/FVC less than 40 percent, or; more than one attack per week with episodes of respiratory failure, or; requires daily use of systemic (oral or parenteral) high dose corticosteroids or immuno-suppressive medications.  Id.  

In evaluating the Veteran's claim, the Board has also considered whether the Veteran is entitled to a separate or higher rating under other potentially applicable diagnostic codes referable to respiratory disabilities; however, the rating schedule provides that DCs 6600-6817 and 6822-6847 will not be combined with each other.  38 C.F.R. § 4.96(a) (2014).  Where there is lung or pleural involvement, ratings under DCs 6819 and 6820 will not be combined with each other or with DCs 6600 through 6817 or 6822 through 6847.  Id.  A single rating will be assigned under the DC which reflects the predominant disability with elevation to the next higher rating where the severity of the overall disability warrants such rating.  Id.  Therefore, the Board will proceed with the evaluation of the Veteran's asthma under DC 6602, which reflects the Veteran's predominant disability.  

Regarding the use of pulmonary function tests (PFTs) for rating purposes, the rating schedule indicates that post-bronchodilator studies are required when PFTs are done for disability evaluation purposes except when the results of pre-bronchodilator PFTs are normal or when the examiner determines that post-bronchodilator PFTs should not be done and states why.  38 C.F.R. § 4.96(d)(4).  When evaluating based on PFTs, post-bronchodilator results are to be used unless the post-bronchodilator results were poorer than the pre-bronchodilator results, in which case, the pre-bronchodilator results are used for rating purposes.  38 C.F.R. § 4.96(d)(5).  

Turning to the evidence of record following the Veteran's July 2009 claim, private treatment records from July 2009 document that the Veteran requested a refill of his prescribed inhaler medication.  

An August 2009 lay statement from the Veteran's friend documents his observations of how the Veteran has had asthma attacks that endanger his life due to his inability to breathe.  

The Veteran was first afforded a VA examination in connection with his asthma claim in January 2010.  He reported ongoing symptoms of daily wheezing requiring twice daily inhalational bronchodilator therapy, with resulting improvement.  He also reported using a home nebulizer approximately two to three times per month for his symptoms, which he described as year round, worse in the spring time and with respiratory infections or exercise.  He denied the use of any oral corticosteroids in at least fifteen years, the use of oxygen, and any resulting hospitalizations since 1991-92.  The examiner noted that the Veteran had no present physical limitations or other limitations on his activities of daily living.  Upon physical examination, the Veteran appeared alert and cooperative, with no visible shortness of breath.  His lungs displayed very mild expiratory wheezes bilaterally, without rubs or rales.  Pulmonary function tests (PFTs) resulted in relevant pre-bronchodilator results as follows: FEV-1: 91 percent predicted, and FEV1/FVC: 90 percent predicted; relevant post-bronchodilator results were noted as follows: FEV-1: 97 percent predicted, and FEV1/FVC: 89 percent predicted.  The examiner concluded that the Veteran's asthma, diagnosed as moderate and persistent, was related to his active service.  

Thereafter, VA treatment records from January 2010 to March 2015 document that the Veteran was continuously prescribed daily inhalational bronchodilator medication; however, such records do not reflect that the Veteran has experienced respiratory failure, at least monthly visits to a physician for required care of exacerbations, or intermittent courses of systemic corticosteroids.  

The Veteran was most recently afforded a VA examination in September 2014.  He reported worsening symtpoms including shortness of breath four to five times per day and constant wheezing, requiring daily use of a rescue inhaler up to six times per day, and the use of a nebulizer two times per week.  He further reported exacerbations five to six times per year with resulting visits to his primary care physician approximately twice a year, and self-treatment by increased use of his rescue inhaler and nebulizer for the remaining exacerbations.  He denied any episodes of respiratory failure and the use of oral or parenteral corticosteroids, antiobiotics, or oxygen therapy.  Pulmonary function tests (PFTs), noted by the examiner to accurately reflect the Veteran's current pulmonary function, resulted in relevant pre-bronchodilator results as follows: FEV-1: 73 percent predicted, and FEV1/FVC: 89 percent predicted; relevant post-bronchodilator results were noted as follows: FEV-1: 87 percent predicted, and FEV1/FVC: 94 percent predicted.  The examiner noted that the FEV-1 percent predicted most accurately reflected the Veteran's level of disability based upon his asthma.  Finally, the examiner documented some functional limitation upon the Veteran's ability to perform physical activities due to shortness of breath and wheezing; additionally, he noted that the Veteran's respiratory condition impacted his ability to work based upon the Veteran's report that he had to transition from working in a warehouse environment to an office environment, and that his asthma is increased by physical activity at work approximately three to four times per day, leading to a total of two to three weeks of missed work due to asthma attacks over the previous twelve months.  

Private treatment records from January 2015 include the Veteran' request for FMLA leave in which the physician noted that the Veteran would need treatments at least twice per year for intermittent asthma attacks, which did not result in continuous incapacitation.  It was also noted that the Veteran experienced episodic flare-ups requiring work absences approximately one to two times per month and lasting from two to four days.  A subsequent January 2015 private treatment record reflects that the Veteran was doing well and continued to use his inhaler one to two times per day.  Finally, a May 2015 private treatment record documents that the Veteran was seen and excused from work for two days that month.  

At the May 2015 Board hearing, the Veteran stated that his respiratory condition did not allow him to function as a normal person on a daily basis.  He reported treatment including repeated daily use of an inhaler and nebulizer breathing treatments two to three times per week.  He also reported between four and six yearly trips to the emergency room, but clarified that at least some of the reported trips were due to pneumonia infections, which he attributed to his asthma condition.  Finally, the Veteran reported that he was able maintain current employment in an office environment, but that he was unable to work in alternate environments, such as his previous factory position, due to his respiratory condition.  

After considering the evidence of record, including the evidence discussed above, the Board finds that an initial disability rating in excess of 30 percent for asthma is not warranted for any period on appeal.  

In order to warrant an increased 60 percent disability rating under DC 6602, the Veteran's asthma must result in PFT results of FEV-1 of 40 to 55 percent predicted, or; FEV-1/FVC of 40 to 55 percent, or; at least monthly visits to a physician for required care of exacerbations, or; intermittent (at least three per year) courses of systemic (oral or parenteral) corticosteroids.  38 C.F.R. § 4.97, DC 6602.  

As noted above, the Veteran's asthma has not resulted in FEV-1 worse than 73 percent predicted or FEV-1/FVC worse than 89 percent predicted at any time during the appeal.  Likewise, the Veteran has not contended, nor does the evidence document that he was seen at least monthly by a physician for required care of exacerbations, or that he has been treated with intermittent systemic (oral or parenteral) corticosteroids at any time during the pendency of the appeal.  

Likewise, the Veteran's asthma has not resulted in the more severe PFT results required for an increased 100 percent disability rating under DC 6602.  See id.  Moreover, the Veteran has not contended, nor does the evidence document that he has experienced episodes of respiratory failure or been treated with daily, high dose systemic corticosteroids at any time during the pendency of the appeal.  

In assessing the severity of the Veteran's asthma disability, the Board has also considered the lay evidence of record, which is considered competent insofar as it reports observable symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  The Veteran's history and reported symptoms have, therefore, been considered, including as presented in the medical evidence discussed above, and have been contemplated by the disability ratings that have been assigned.  Specifically, objective PFTs contemplate the difficulty resulting from decreased lung capability, which includes the Veteran's reported symptoms, such as shortness of breath and wheezing, and resulting physical limitations.  Moreover, the rating criteria also takes into account the Veteran's reports of daily inhalational or oral bronchodilator therapy, which is consistent with the objective medical evidence of reocrd.  Additionally, while the Veteran has reported at least monthly exacerbations, he has specifically denied seeing a physician at least monthly for required care of exacerbations.  For example, in September 2014, the Veteran requested FMLA paperwork from a VA physician because he reported he could not go to work due to asthma exacerbations.  The Veteran reported that he experienced asthmas attacks approximately two to three times per month, but stated that he did not seek treatment from a physician but treated the problem at home with prescribed medications.  

In conclusion, the Board has carefully considered the lay and medical evidence of record, and finds that the preponderance of the evidence weighs against the Veteran's claim of entitlement to an initial disability rating in excess of 30 percent for asthma for the entire period on appeal.  There is no reasonable doubt to be resolved, and the claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


III.  Extraschedular/TDIU Consideration

The Board has also considered whether referral for consideration of an extraschedular rating is warranted, noting that if an exceptional case arises where ratings based on the statutory schedules are found to be inadequate, consideration of an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities will be made.  38 C.F.R. § 3.321(b)(1) (2014).  The determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry.  Thun v. Peake, 22 Vet. App. 111 (2008).  

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  This means that initially there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required.  

If the criteria do not reasonably describe the claimant's disability level and symptomatology, a determination must be made whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  See id.  

In this case, the lay and medical evidence fails to show unique or unusual symptomatology regarding the Veteran's service-connected asthma that would render the schedular criteria inadequate.  The Veteran's symptoms, as discussed above, are specifically contemplated in the rating assigned; thus, the application of the Rating Schedule is not rendered impractical.  Moreover, the Veteran has not argued that his symptoms are not contemplated by the rating criteria; rather, he has merely disagreed with the assigned disability rating for his level of impairment.  In other words, he did not have any symptoms from his service-connected asthma that are unusual or different from those contemplated by the schedular criteria.  Nor has he alleged or indicated that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  Accordingly, referral for consideration of an extraschedular rating is not warranted, as the manifestations of the Veteran's asthma are considered by the schedular rating assigned.  Based on the foregoing, the Board finds the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321; Thun, 22 Vet. App. 111.  

Finally, a claim for entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU) is part of an increased rating issue when such claim is raised by the Veteran or reasonably raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  While the Veteran has reported, including as documented by the September 2014 VA examiner, that his asthma limits him to working in an office environment and has required him to miss two to three weeks of work during the year, the overall evidence of record does not suggest that the Veteran is completely precluded from securing or following a gainful occupation due to his service-connected asthma.  As such, the Board finds that the issue of entitlement to a TDIU is not raised by the record during the rating period decided herein.  Id.  


ORDER

An initial disability rating in excess of 30 percent for asthma is denied.  



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


